COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Amado Yanez v. Daniela Ducasson

Appellate case number:    01-12-00173-CV

Trial court case number: 2009-80317

Trial court:              281st District Court of Harris County

        Appellant, Amado Yanez, has filed a motion to substitute counsel, seeking to substitute
his current counsel with Jill S. Willhoft and Alfred J. Rufty, III of Harris & Rufty, LLC. Ms.
Willhoft is licensed to practice in Texas. We can find no proof, however, that Mr. Rufty is
licenses to practice in Texas, or that he has received permission to appear pro hac vice. See Tex.
R. Govern. Bar Adm’n R. XIX (West 2012).
        Accordingly, we GRANT the portion of the motion requesting that Tanya N. Garrison
and all other attorneys at Weycer, Kaplan, Pulaski & Zuber, PC be allowed to withdraw from
their representation of Yanez. We further GRANT the portion of the motion requesting that Jill
S. Willhoft be the attorney-of-record in this appeal. We DENY, however, the portion of the
motion requesting that Alfred J. Rufty, III also be an attorney-of-record in this appeal.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: February 26, 2013